As filed with the Securities and Exchange Commission December 7, 2009Registration No. 333-163076 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO THE REGISTRATION STATEMENT ON FORM S-1 UNDER THE SECURITIES ACT OF 1933 PHYHEALTH CORPORATION (Exact name or Registrant as specified in its charter) Delaware 26-1772160 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) 700 South Poinciana Boulevard Suite 506
